      Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 1 of 14




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                       ROME DIVISION


 United States of America,

 v.
                                         Case No. 4:18-cr-3-MLB-22
 Randall Arthur Lee Chumley,

                          Defendant.

 ________________________________/

                            OPINION & ORDER

        Following sentencing, the United States asked the Court to issue a

written order explaining its determination that Defendant Randall

Chumley’s 2016 conviction for rioting in a penal institution does not

constitute a crime of violence so as to classify him as a career offender

under section 4B1.1(b)(3) of the Sentencing Guidelines.           The Court

obliges that request.

I.      Background

        In August 2018, a federal grand jury returned a superseding

indictment charging Defendant with two counts of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g) (Counts 16–17);

one count of possessing methamphetamine with intent to distribute,
    Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 2 of 14




in violation of 21 U.S.C. § 841 (Count 18); one count of possessing a

firearm during a drug trafficking crime, in violation of 18 U.S.C. § 924(c)

(Count 19); and one count of possessing an unregistered firearm that

failed to comply with the National Firearms Act, in violation of 26 U.S.C.

§§ 5861 and 5871 (Count 20). (Dkt. 279.) Prior to his indictment in this

case, Defendant Chumley had obtained several prior criminal

convictions, including convictions in 2015 and 2016 for rioting in a penal

institution in violation of O.C.G.A. § 16-10-56.1

      In October 2018, Defendant pleaded guilty to Counts 18 and 19.

(Dkts. 428; 429.) In the final Presentence Investigation Report (“PSR”),

the Probation Officer determined Defendant Chumley was not a career

offender under section 4B1.1(b)(3) of the United States Sentencing

Guidelines.   The Probation Officer reached this determination after

concluding his prior convictions for rioting in a penal institution did not

constitute crimes of violence under section 4B1.2(a). The government




1While the United States concedes his 2015 conviction does not qualify
as a crime of violence, the Court discusses it as a point of comparison with
his 2016 conviction for the same offense.

                                     2
      Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 3 of 14




objected to that conclusion in regarding the 2016 conviction.2 (Dkt. 1080

at 3.)

         At Defendant Chumley’s sentencing hearing, the Court agreed with

the Probation Officer, overruled the government’s objection, and held

Defendant Chumley was not a career offender.                  (Transcript of

Proceedings, Dec. 10, 2020.) The Court sentenced Defendant Chumley to

40 months’ imprisonment on Count 18 and 120 consecutive months’

imprisonment (the mandatory minimum) on Count 19, for a total

sentence of 160 months’ imprisonment. The United States did not object

to the sentence imposed or the manner in which the Court did so,

including its refusal to apply the career offender enhancement. (Id. at

40, 44.) The Court enters this order at the United States’ request.

II.      Legal Standard

         The Sentencing Guidelines define the term “crime of violence” as

any felony that “has as an element the use, attempted use, or threatened

use of physical force against the person of another[.]” U.S.S.G. § 4B1.2.

This definition is virtually identical to the definition of “violent felony”




2The dispute revolves around Defendant’s 2016 conviction for riot in a
penal institution. (Dkt. 1080-2.)

                                       3
   Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 4 of 14




under the Armed Career Criminal Act (“ACCA”). Courts can thus look to

opinions applying the ACCA for guidance in considering whether an

offense qualifies as a crime of violence under the Sentencing Guidelines.

United States v. Alexander, 609 F.3d 1250, 1253 (11th Cir. 2010).

     To determine whether a prior conviction constitutes a “violent

felony” under the ACCA or “a crime of violence” under the career offender

guideline, courts use the so-called “categorical approach.” Descamps v.

United States, 570 U.S. 254, 257 (2013).      This requires the Court to

“compare the elements of the crime of conviction with the elements of the

‘generic’ version of the listed offense—i.e., the offense as commonly

understood.” Mathis v. United States, 136 S. Ct. 2243, 2247 (2016).

Under this approach, courts focus solely on the elements of the crime of

conviction, “while ignoring the particular facts of the case.” Id. at 2248.

“Sentencing courts may ‘look only to the statutory definitions’—i.e., the

elements—of a defendant’s prior offenses, and not ‘to the particular facts

underlying those convictions.’ ” Descamps, 570 U.S. at 261 (quoting

Taylor v. United States, 495 U.S. 575, 600 (1990) (emphasis in original)).

A crime of conviction qualifies as a violent felony or crime of violence

under the categorical approach only when the statutory definition “has



                                    4
   Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 5 of 14




as an element the use, attempted use, or threatened use of physical force

against the person of another.” U.S.S.G. § 4B1.2. The question for a

sentencing court applying the categorical approach is “whether every

defendant convicted of that state or federal felony must have used,

attempted to use, or threatened to use physical force against the person

of another in order to have been convicted, not whether the particular

defendant actually used, attempted to use, or threatened to use physical

force against the person of another in that particular case.” United States

v. Burris, 912 F.3d 386, 392 (6th Cir. 2019) (emphasis in original).

     As part of this analysis, courts have come to distinguish between

so-called indivisible statutes—that is, a statute that “sets out a single (or

‘indivisible’) set of elements to define a single crime”—and “divisible”

statutes—meaning a statute that “list[s] elements in the alternative, and

thereby define[s] multiple crimes.” Mathis, 136 S. Ct. at 2248. The

categorical approach obviously works in a straightforward manner with

an undividable statute. There is only way to violate such a statute and

the categorical approach looks at whether that one way requires the use

or threated use of force. But when a statute is “divisible” the inquiry is

more complex. Id. at 2249. In that situation, a court applies a “modified



                                     5
   Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 6 of 14




categorical approach.” It first determines which set of elements gave rise

to the defendant’s conviction and then whether those elements satisfy the

categorical approach—that is, whether those elements include the use,

attempted use, or threatened use of physical force against the person of

another.      Descamps, 570 U.S. at 257 (modified categorical approach

examines the generic version of the crime underlying a conviction to

determine whether its elements constitute a violent felony). Under this

approach, the Court may consult a “restricted set of materials,” identified

as including the indictment or other charging document and any plea

agreement or transcript of the plea colloquy, to determine the specific

offense of conviction. Id. at 262 (citing Shepard v. United States, 544 U.S.

13 (2005)). The Supreme Court has explained that:

     [T]he modified approach merely helps implement the
     categorical approach when a defendant was convicted of
     violating a divisible statute. The modified approach thus acts
     not as an exception, but instead as a tool. It retains the
     categorical approach’s central feature: a focus on the
     elements, rather than the facts, of a crime. And it preserves
     the categorial approach’s basic method: comparing those
     elements with the generic offense’s.

Id. at 263.




                                     6
   Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 7 of 14




III. Discussion

     A.    Determining Whether the Statute is Divisible

     “In determining whether a particular statute contains alternative

elements or merely alternative means for satisfying the same element, a

court should consider: (1) the text of the statute; (2) any state-court

decisions interpreting that statute; and (3) where ‘state law fails to

provide clear answers, … the record of a prior conviction’—but only for

the limited purpose of distinguishing between means and elements.”

United States v. Brooks, No. 1:19-cr-92, 2020 WL 5984350, at *3 (E.D.

Tenn. Oct. 8, 2020). The Georgia statute provides that “[a]ny person

legally confined to any penal institution of this state or of any political

subdivision of this state who commits an unlawful act of violence or any

other act in a violent or tumultuous manner commits the offense of riot

in a penal institution.” O.C.G.A. § 16-10-56 (2010). The United States

says the repeated use of the word “or” in the second part of the statute

makes this a divisible crime. It says a person can commit this crime in

multiple ways, including specifically by (1) committing an unlawful act

of violence; (2) committing any other act in a violent manner; or

(3) committing any other act in a tumultuous manner. (Dkt. 1080 at 6.)



                                    7
   Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 8 of 14




     The Court disagrees. A statute that merely lists various factual

means of satisfying a single element is not divisible, as a jury need not

find nor a defendant admit a particular means by which the element was

satisfied so long as there is acknowledgment that it was indeed satisfied.

Mathis, 136 S. Ct. at 2249. In an effort to help lower courts distinguish

between an indivisible and a divisible statute, the Supreme Court

provided this example:

     To use a hypothetical adapted from two of our prior decisions,
     suppose a statute requires use of a ‘deadly weapon’ as an
     element of a crime and further provides that the use of a
     ‘knife, gun, bat, or similar weapon’ would all qualify. Because
     that kind of list merely specifies diverse means of satisfying a
     single element of a single crime—or otherwise said, spells out
     various factual ways of committing some component of the
     offense—a jury need not find (or a defendant admit) any
     particular item: A jury could convict even if some jurors
     ‘conclude[d] that the defendant used a knife’ while others
     ‘conclude[d] he used a gun,’ so long as all agreed that the
     defendant used a ‘deadly weapon.’ . . . And . . . a [burglary]
     statute might . . . itemize the various places that crime could
     occur as disjunctive factual scenarios rather than separate
     elements, so that a jury need not make any specific findings
     (or a defendant admissions) on that score.

Mathis, 136 S. Ct. at 2249 (internal citations omitted). The Georgia

statute does not define different crimes, it sets forth alternative means of

committing the same offense. Just as one could commit the single crime

identified by the Supreme Court in its hypothetical with a gun, a bat, or


                                     8
    Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 9 of 14




a knife, so too an individual can commit the Georgia offense through “an

unlawful act of violence” or “any other act in a violent or tumultuous

manner.”

      A district court in the Eastern District of Tennessee reached the

same conclusion in Brooks, 2020 WL 5984350 at *4. In doing so, it

examined Georgia case law confirming that O.C.G.A. § 16-10-56 is

indivisible.3 It noted, for example, that the Georgia Court of Appeals has

said, “the offense of riot in a penal institution may be committed in two

ways[.]” Id. (citing Grant v. State, 572 S.E.2d 38, 43 (Ga. Ct. App. 2002)).

In reaching this conclusion, the Georgia court was referring to a single

crime with two means of commission. The Brooks court also properly

noted that the Georgia Court of Appeals in Strapp v. State, 756 S.E.2d

333, 337 (Ga. Ct. App. 2014) held:

      the offense of riot in a penal institution has two elements: that
      the defendant be “legally confined to any penal institution” in
      Georgia, and that he or she has c,ommitted an “unlawful act




3While increased penalties are not an indicator of divisibility, it is helpful
to note subsection 16-10-56(b) specifies that all violations of subsection
(a) are subject to the same minimum and maximum terms of
imprisonment without distinguishing between offenses committed by an
unlawful act of violence and those committed by an act in a violent or
tumultuous manner.

                                      9
   Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 10 of 14




     of violence or any other act in a violent or tumultuous
     manner.”

746 S.E.2d at 337. Georgia case law makes clear that committing “an

unlawful act of violence” or “any other act in a violent or tumultuous

manner” are alternate means of committing the same offense. Brooks,

2020 WL 5984350 at *5.

     B.    Applying the Categorical Approach

     Because the statute is indivisible, the Court applies the categorical

approach and asks whether every defendant convicted of violating

O.C.G.A. § 16-10-56 must have used, attempted to use, or threatened to

use physical force against the person of another in order to have been

convicted. The answer is “no.” The statute provides that the crime can

be committed by acting in a “tumultuous manner.” The Georgia Supreme

Court has defined “tumultuous” as having the common meaning of

“disorderly, turbulent, or uproarious.” Freeman v. State, 805 S.E.2d 845,

848 (Ga. 2017). The United States recognizes this and concedes unlawful

tumultuous behavior is not a crime of violence as it does not necessarily

include the use, attempted use, or threated use of physical force. (Dkt.

1080 at 8); see also Smith v. State, 842 S.E.2d 305, 312–13 (Ga. Ct. App.

2020) (affirming conviction for rioting in penal institution without actual


                                    10
   Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 11 of 14




or threatened violence when inmates “belligerently refus[ed] to give

deputies their playing cards, and then angrily curs[ed] at the deputies

when the lock-down was ordered”). Because the prior crime of conviction

fails the categorical approach, the Court adopted the PSR’s conclusion

that Defendant Chumley’s 2015 and 2016 convictions did not qualify him

as a career offender.

     C.    Applying the Modified Categorical Approach

     Even if the Court were to determine O.C.G.A. § 16-10-56 is

divisible, the Court would still conclude the specific crimes charged

against Defendant Chumley fail the modified categorical approach

analysis. As part of this, the Court consults the indictment and plea

documents, not “to discover what the defendant actually did,” but rather

to determine the elements that served as the “basis for the conviction.”

Descamps, 570 U.S. at 268.

     The 2015 indictment alleged Defendant Chumley “did unlawfully

commit an act in a tumultuous manner.” (Dkt. 1080-1 at 13.) The United

States thus concedes that conviction fails the modified categorical

approach and does not count as a predicate offense for purposes of the

career offender designation. (Dkt. 1080 at 8.)



                                    11
   Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 12 of 14




     The 2016 indictment alleged Defendant Chumley committed the act

in a “violent and tumultuous manner” by striking the victim “about the

collarbone” and causing swelling to the area around the collarbone. (Dkt.

1080-2). The United States argues that the use of the conjunctive “and”

suggests “the basis for [his] conviction was likely an element requiring

proof of an act committed in a violent manner.” (Dkt. 1080 at 9.) The

Court rejects this argument for three reasons. First, the final analysis of

the modified categorical approach does not look to whether it is “likely”

the conviction included an element requiring proof of a violent act. It

requires a determination the conviction necessarily required proof of

use, attempted to use, or threatened to use physical force. “Likely” is not

enough. Second, the Court rejects the United States’ suggestion that the

use of the conjunctive necessarily required Defendant Chumley to admit

he committed an act in both a violent and tumultuous manner in order

to plead guilty. “Prosecutors can and frequently do . . . charge alternative

elements in the conjunctive and prove one or more of them in the

disjunctive, which is constitutionally permissible.”        United States

v. Howard, 742 F.3d 1334, 1349 n.3 (11th Cir. 2014) (citing Crain v.

United States, 162 U.S. 625, 636 (1896) (“We perceive no sound reason



                                    12
   Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 13 of 14




why the doing of the prohibited thing in each and all of the prohibited

modes may not be charged in one count, so that there may be a verdict of

guilty upon proof that the accused had done any one of the things

constituting a substantive crime under the statute.”)).       Indeed, the

Eleventh Circuit has recognized that the ability of prosecutors to charge

in the conjunctive and prove in the disjunctive poses an impediment to

the finding of a crime of violence under the modified categorical approach.

Id. Third, the United States’ reliance on the language in the indictment

alleging Defendant Chumley struck someone “about the collarbone” is

irrelevant to the analysis. When a court applies the modified categorical,

it must “focus on the elements, rather than the facts,” of the prior

conviction. Descamps, 570 U.S. at 261.

     While the indictment alleged Defendant Chumley committed the

offense in a “violent and tumultuous manner,” he could have been

convicted (or entered a guilty plea) based only upon tumultuous behavior.

The Court thus concludes his 2016 conviction does not satisfy the

modified categorical approach.




                                    13
   Case 4:18-cr-00003-MLB-WEJ Document 1089 Filed 12/22/20 Page 14 of 14




IV.   Conclusion

      For the reasons set forth herein, the Court overrules the United

States’ objections to the PSR, specifically its contention that Defendant

Chumley’s 2016 conviction for rioting in a penal institution qualifies him

for the career offender enhancement under the Sentencing Guidelines.

(Dkt. 1080.)

      SO ORDERED this 22nd day of December, 2020.




                                    14
